In re Edwards, Dennis D. Sr.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, Nineteenth Judicial District Court Div. C, No. 3-90-10; to the Court of Appeal, First Circuit, Nos. 2001 KH 1930, 97 KW 0114, 92 KW 2089, KW 90 1031, KW 91 0372, 2005 KW 1291.
Denied. Petitioner fails to show that he filed an application for post-conviction relief that was denied in an order that did not conform to the requirements of La. Const. art. V section 8(B). La.C.Cr.P. art. 930.2; cf. State v. Cordero, 08-1717 (La.10/3/08) 993 So.2d 203.
JOHNSON, J., would deny on the showing made.
WEIMER, J., concurs in the denial.